Citation Nr: 1109189	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD) prior to March 17, 2008.

2.  Entitlement to an initial evaluation greater than 10 percent for COPD from March 17, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran retired in May 1989 with over 24 years of active service.  His discharge documents show that he was awarded the Air Medal (Individual (5)) and Air Medal (Strikes (11)), and the Navy Commendation Medal with "V" (2 awards).

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in January 2005, August 2008, and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the January 2005 rating decision, service connection for hearing loss and COPD were denied.  The August 2008 rating decision granted service connection for COPD, assigning a noncompensable evaluation prior to March 17, 2008 and a 10 percent evaluation beginning March 17, 2008; granted service connection for tinnitus and assigned a 10 percent evaluation, effective in September 2004; and granted service connection for bilateral hearing loss.  The January 2009 rating decision granted service connection for a hiatal hernia, assigning a 30 percent evaluation, effective August 26, 2003.

The Veteran testified before the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing is associated with the claims file.

In July 2009, the Board remanded the issues of entitlement to an increased rating for service- connected COPD, prior to and after March 17, 2008, for further development and consideration.

The issue of entitlement to a compensable rating for COPD from March 17, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to March 17, 2008, the evidence shows that the Veteran's service-connected COPD has been manifested by pulmonary function with FEV-1 of 92 percent of predicted, FEV-1/FVC of 98 percent of predicted, and chronic symptoms or physiologic impairment have not been demonstrated.


CONCLUSION OF LAW

Prior to March 17, 2008, the criteria for an increased disability rating for the Veteran's COPD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.96, 4.97, Diagnostic Code 6604 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board remanded the claim for another examination, in part, because there were no Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) results, nor was there an explanation of why the test would not be useful, in the record.  The examiner who performed the November 2010 examination noted that bronchodilation or a DLCO (SB) was not required because the results of the PFTs indicated mild restrictive defect.  When such findings are provided, the provisions of 38 C.F.R. § 4.96(d) explain that DCLO (SB) is not warranted.  Consequently, remand for another examination in this case is not warranted.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


II.  Analysis

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule)-which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for times since filing his claim when this disability may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's COPD is rated as noncompensable prior to March 17, 2008, and 10 percent from March 17, 2008, under Diagnostic Code 6604.  

COPD with FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization).  Or; episode(s) of acute respiratory failure, or; requires outpatient therapy warrants a 100 percent disability rating;

COPD with FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit) warrants a 60 percent disability rating;

COPD with FEV-1 of 56- to 70-percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65- percent predicted warrants a 30 percent disability rating;

COPD with FEV-1 of 71- to 80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) of 66- to 80- percent predicted warrants a 10 percent disability rating.  38 C.F.R. § 4.97, Diagnostic Code 6604.

According to Section 4.96, which discusses special provisions regarding the evaluation of respiratory conditions, coexisting respiratory conditions under Diagnostic Codes 6600 through 6817 and 6822 through 6847 shall not be combined with each other.  Rather, the rating entity must assign a single rating under the Diagnostic Code that reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Post-bronchodilation PFT results are to be used in evaluating the severity of the lung disease under the Schedule.  61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996), effective October 7, 1996.  Therefore, pre-bronchodilation results from the August 2004, private test cannot be used in this claim.  

During the pendency of this appeal, VA amended the ratings schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of PFTs in evaluating respiratory conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d).  A review of the regulatory changes reveals that such changes, while pertinent to this claim, are non-substantive in nature, and merely interpret already existing law.  As such, the Board finds that the Veteran will not be prejudiced by consideration of these changes.

The pulmonary function test post-bronchodilation results from the September 2004, test reflect an FEV1 of 92 percent of predicted, and an FEV1/FVC of 98 percent of predicted.  Therefore, the current noncompensable evaluation assigned the Veteran for the period prior to March 17, 2008, is warranted.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted at any time before March 17, 2008. 


ORDER

Entitlement to a compensable rating for COPD prior to March 17, 2008, is denied.


REMAND

The November 2010 examination report noted that the Veteran's pulmonary function tests from the Naval Aerospace Medicine Institute in Florida in April 2010 were to be faxed to the RO.  However, this test is not of record, and the examiner failed to report the Veteran's FEV1.  Therefore, remand is required to obtain a copy of this test prior to a resolution of the claim for an increased rating for COPD from March 17, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval Aerospace Medicine Institute in Florida and request copies of complete clinical records including pertaining to the Veteran's treatment for a respiratory disability, including the Veteran's pulmonary function tests in April 2010.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


